Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The IDS, filed January 14, 2021, have been considered.
Claims 1-51 are cancelled.
Claims 52-71, filed July 13, 2020, are examined on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-20 of U.S. Patent No. US 10769210 B2. Although the claims at issue are not identical, claims 1 and 11 of the U.S. Patent No. US 10769210 B2 requires a “user profile.”  However, they are not patentably distinct from each other because the depend claims 52-61 and 63-71 recite “the user profile is automatically updated.” 

16926825
U.S. Patent No. US 10769210 B2
52. (New) A method for generating results for search queries based on multiple language models, comprising: 
receiving, via an audio input device, a first voice query;
applying a first language model to the first voice query to identify a first plurality of search results based on the first voice query;
providing the first plurality of search results;

retrieving first metadata for a first search result of the first plurality of search results and second metadata for a second search result of the first plurality of search results;
automatically determining, using control circuitry, that the first metadata for the first search result of the first plurality of search results indicates that the first search result corresponds to a first language;
automatically determining, using control circuitry, that the second metadata for the second search result of the first plurality of search results indicates that the second search result corresponds to a second language;
in response to determining that the second metadata for the second search result of the first plurality of search results indicates that the second search result corresponds to a second language, creating a second language model corresponding to the second language;
receiving a second voice query from the user;
applying both the first language model and the second language model to the second voice query to identify a second plurality of search results based on the second voice query; and
providing the second plurality of search results.

53. (New) The method of claim 52, wherein the user profile is automatically updated, without user input, in response to determining that the second metadata for the second search result of the first plurality of search results indicates that the second search result corresponds to the second language.
1. A method for generating results for search queries based on multiple language models, comprising: receiving, via an audio input device, a first voice query from a user, wherein the user corresponds to a user profile that is stored in memory; applying a first language model, based on the user profile, to the first voice query to identify a first plurality of search results based on the first voice query, wherein the first language model corresponds to a first language; generating for display, on a display device, the first plurality of search results; retrieving first metadata for a first search result of the first plurality of search results and second metadata for a second search result of the first plurality of searcch results; automatically determining, using control circuitry, that the first metadata for the first search result of the first plurality of search results indicates that the first search result corresponds to a first language; automatically determining, using control circuitry, that the second metadata for the second search result of the first plurality of search results indicates that the second search result corresponds to a second language; in response to determining that the second metadata for the second search result of the first plurality of search results indicates that the second search result corresponds to a second language, updating the user profile to apply the second language model to searches, wherein the second language model corresponds to the second language; receiving a second voice query from the user; applying both the first language model and the second language model, based on the updated user profile, to the second voice query to identify a second plurality of search results based on the second voice query; and generating for display, on the display device, the second plurality of search results.
2. The method of claim 1, wherein the user profile is automatically updated, without user input, in response to determining that the second metadata for the second search result of the first plurality of search results indicates that the second search result corresponds to the second language.
54. (New) The method of claim 53, wherein the user profile is updated after receiving a user confirmation to apply the second language model to searches, wherein a prompt for receiving the user confirmation is generated for display in response to determining that the second metadata for the second search result of the first plurality of search results indicates that the second search result corresponds to the second language.
3. The method of claim 2, wherein the user profile is updated after receiving a user confirmation to apply the second language model to searches, wherein a prompt for receiving the user confirmation is generated for display in response to determining that the second metadata for the second search result of the first plurality of search results indicates that the second search result corresponds to the second language.
55. (New) The method of claim 54, wherein updating the user profile further comprises:

retrieving a language setting from the user profile;
comparing a language corresponding to the language setting to the second language; and
determining that the second language does not correspond to the language corresponding to the language setting.
4. The method of claim 3, wherein updating the user profile further comprises: retrieving a language setting from the user profile; comparing a language corresponding to the language setting to the second language; and determining that the second language does not correspond to the language corresponding to the language setting.
56. (New) The method of claim 55, further comprising: 
in response to determining that the first metadata for the first search result of the first plurality of search results indicates that the first search result corresponds to the first language, maintaining a language setting in the user profile that applies the first language model to searches.
5. The method of claim 4, further comprising: in response to determining that the first metadata for the first search result of the first plurality of search results indicates that the first search result corresponds to the first language, maintaining a language setting in the user profile that applies the first language model to searches.
57. (New) The method of claim 56, further comprising: automatically determining that the second metadata for the second search result of the first plurality of search results also indicates that the second search result corresponds to a first dialect of the second language; in response to determining that the second metadata for the second search result of the first plurality of search results also indicates that the second search result corresponds to the first dialect of the second language, updating the user profile to apply a third language model to searches, wherein the third language model corresponds to the first dialect of the second language.
6. The method of claim 5, further comprising: automatically determining that the second metadata for the second search result of the first plurality of search results also indicates that the second search result corresponds to a first dialect of the second language; in response to determining that the second metadata for the second search result of the first plurality of search results also indicates that the second search result corresponds to the first dialect of the second language, updating the user profile to apply a third language model to searches, wherein the third language model corresponds to the first dialect of the second language.
58. (New) The method of claim 57, wherein the first language model indicates a first set of phonemes used to identify the first plurality of search results.
7. The method of claim 6, wherein the first language model indicates a first set of phonemes used to identify the first plurality of search results.
59. (New) The method of claim 58, further comprising: parsing the first voice query to identify a first audio segment and a second audio segment based on audible breaks in the first voice query; and comparing the first audio segment to the first set of phonemes to determine a first resolved word corresponding to the first audio segment; and determining a first text query based on the first resolved word.
8. The method of claim 7, further comprising: parsing the first voice query to identify a first audio segment and a second audio segment based on audible breaks in the first voice query; and comparing the first audio segment to the first set of phonemes to determine a first resolved word corresponding to the first audio segment; and determining a first text query based on the first resolved word.
60. (New) The method of claim 59, wherein applying the first language model, based on the user profile, to the first voice query to identify the first plurality of search results based on the first voice query further comprises: 
determining a first numerical ranking for the first resolved word in the first language and a second numerical ranking for a second resolved word in the first language based on a likelihood of usage of the first resolved word in the first language and the second resolved word in the first language; and determining a first composite score for the first text query based on summing the first numerical ranking and the second numerical ranking. 
9. The method of claim 8, wherein applying the first language model, based on the user profile, to the first voice query to identify the first plurality of search results based on the first voice query further comprises: determining a first numerical ranking for the first resolved word in the first language and a second numerical ranking for a second resolved word in the first language based on a likelihood of usage of the first resolved word in the first language and the second resolved word in the first language; and determining a first composite score for the first text query based on summing the first numerical ranking and the second numerical ranking.
61. (New) The method of claim 60, further comprising generating for display, on the display device, a first search result for the first text query, wherein the first search result is ordered among search results based on the first composite ranking.
10. The method of claim 9, further comprising generating for display, on the display device, a first search result for the first text query, wherein the first search result is ordered among search results based on the first composite ranking.
Claims 62-71 are directed to a system for generating results for search queries based on multiple language models.
Claims 10-20 are directed to a system for generating results for search queries based on multiple language models.




Basis for Nonstatutory Double Patenting
Independent claims 52 and 62 do not recite the limitation of “a user profile that is stored in memory...” updated as in the allowed method in the U.S. Patent No. US 10769210 B2.  However, claims 53-61 and 63-71 that depend from 52 and 62 recite “wherein the user profile is automatically updated, without user input, in response to determining that the second metadata for the second search result of the first plurality of search results indicates that the second search result corresponds to the second language.”  The recitation of “the user profile is automatically updated…” suggests that it would be obvious to one of ordinary skill in the art at the time of filing of the invention to use the method and system of the instant application as applied to profile updates.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53, lines 1-2, recites “the user profile is automatically updated…” wherein the antecedent basis for “the user profile” is not clear because claim 52 does require a “user profile.”  The same issue is present in claim 62.


CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. disclose Inputted data in various natural languages are passed through transitional translation layers which convert the data to a single computer language using a universal character set encompassing the character sets used in all supported natural languages.
Zhou, G. discloses a language independent, voice based user interface method includes receiving voice input data spoken by a user, identifying a language spoken by the user from the voice input data, converting the voice input data into a first text in the identified language by recognizing the user's speech in the voice input data based at least in part on the language identifier, parsing the first text to extract a keyword, and using the keyword as a command to an application.
Bennett et al. discloses the control device may receive an additional language selection and cause playing of the audio information in a plurality of languages corresponding to the additional language selection on the plurality of speaker devices. Also for example, the control device may drive a second plurality of speaker devices. The control device may be adapted to receive media guide information and/or language guide information and present such information to a user.
Ellis discloses the interactive television program guide provides a user with the opportunity to select a language for playing television programming and displaying program guide text.
Sejnoha et al. discloses a language model that has been trained on the content that is indexed by a particular search engine may be used to generate the recognition result that serves as the basis for the query that is issued to that search engine. 
Adams et al. discloses a method for producing speech recognition results on a device includes receiving first speech recognition results, obtaining a language model, wherein the language model represents information stored on the device, and using the first speech recognition results and the language model to generate second speech recognition results.
Piratla, P. discloses methods for multilingual searching allow search terms to be entered in a first language and searched in another language.
Chakladar, S. discloses a method for recognizing a voice includes receiving, as an input, a voice involving multiple languages, recognizing a first voice of the voice by using a voice recognition algorithm matched to a preset primary language, identifying the preset primary language and a non-primary language different from the preset primary language, which are included in the multiple languages, determining a type of the non-primary language based on context information, recognizing a second voice of the voice in the non-primary language by applying a voice recognition algorithm, which is matched to the non-primary language of the determined type, to the second voice, and outputting a result of recognizing the voice which is based on a result of recognizing the first voice and a result of recognizing the second voice.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152